DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib (Pub No 20200136741) in view of Christopher (Pub No 20140308942) and Herrera (Pub No 20180077523).

Regarding claim 1 and 11 and 12,
 	Garib teaches a small cell networking device, comprising: a networking module arranged as a gateway to a cellular-based network, the cellular-based network; a light sensor; a processor-based light control circuit arranged to provide a light control signal based on at least one ambient light signal generated by the light sensor; (interpreted as For example, FIG. 16 depicts a system set up to control street lighting in a highway network 9. Each individual street lamp installation 90, 95 . . . has a wireless transducer with which it can communicate, by way of a wireless network 93 and the internet 94, with an application platform 99…. Each installation has a lamp 98 or other element such as a variable sign, and associated actuation apparatus to switch it on and off, and also has a sensor installation 97. The sensor installation 97 may include an ambient light sensor, which may be used to control the street lamp 98 directly, see Garib para [0129], [0130]).
 	Garib uses a cellular network however does not teach controlled by a mobile network operator (MNO); and a connector compliant with a roadway area lighting standard promoted by a standards body.
 
 	Christopher teaches using mobile network operator (interpreted as The embodiments of the communication device 100 shown in FIG. 2 can be operable to facilitate establishment of communications with mobile network operator (MNO) 201 or MNO 203. MNO 201 and MNO 203 can operate according to common wireless access protocols such as Global System for Mobile or GSM, Code Division Multiple Access or CDMA, Time Division Multiple Access or TDMA, Universal Mobile Telecommunications or UMTS, World interoperability for Microwave or WiMAX, Software Defined Radio or SDR, Long Term Evolution or LTE, and so on, see para [0038]).
 	It would have been obvious to one of ordinary skill in the art to combine the base station taught by Garib with the mobile network operator taught by Christopher since it would have been a simple substitution of one known element for another to access cellular networks.
 	However Garib in view of Christopher do not teach connector compliant with a roadway area lighting standard promoted by a standards body.
 	Herrera teaches connector compliant with a roadway area lighting standard promoted by a standards body (interpreted as In specific embodiments, the beacon node 300 is physically configured to plug into a standard photo-control 5/7 position receptacle device, as is present on many typical streetlamps. Beacon node 300 can include both male and female connectors that conform to the “American National Standard for Roadway and Area Lighting Equipment-Dimming Control Between an External Locking Type Photocontrol and Ballast or Driver” (ANSI C136.41-2013), hereby incorporated by reference. FIG. 3A illustrates such a female connector 302, while FIG. 3B illustrates a male connector 304. FIG. 3C illustrates beacon 300 with both the female connector 302 and the male connector 304, see Herrera para [0034]).
 	It would have been obvious to one of ordinary skill in the art to combine the streetlight transceiver taught by Garib in view of Christopher with the streetlight standards as taught by Herrera since it would have been a simple modification providing expected results of conforming to standards.

Regarding claim 2,
 	Garib in view of Christopher and Herrera teaches small cell networking device of claim 1, wherein the connector is compliant with American National Standards Institute (ANSI) C136. interpreted as In specific embodiments, the beacon node 300 is physically configured to plug into a standard photo-control 5/7 position receptacle device, as is present on many typical streetlamps. Beacon node 300 can include both male and female connectors that conform to the “American National Standard for Roadway and Area Lighting Equipment-Dimming Control Between an External Locking Type Photocontrol and Ballast or Driver” (ANSI C136.41-2013), hereby incorporated by reference. FIG. 3A illustrates such a female connector 302, while FIG. 3B illustrates a male connector 304. FIG. 3C illustrates beacon 300 with both the female connector 302 and the male connector 304, see Herrera para [0034]).

Regarding claim 3,
 	Garib in view of Christopher and Herrera teaches small cell networking device of claim 2, wherein the connector is compliant with ANSI C136.41-2013. interpreted as In specific embodiments, the beacon node 300 is physically configured to plug into a standard photo-control 5/7 position receptacle device, as is present on many typical streetlamps. Beacon node 300 can include both male and female connectors that conform to the “American National Standard for Roadway and Area Lighting Equipment-Dimming Control Between an External Locking Type Photocontrol and Ballast or Driver” (ANSI C136.41-2013), hereby incorporated by reference. FIG. 3A illustrates such a female connector 302, while FIG. 3B illustrates a male connector 304. FIG. 3C illustrates beacon 300 with both the female connector 302 and the male connector 304, see Herrera para [0034]).

Regarding claim 5,
 	Garib in view of Christopher and Herrera teaches the small cell networking device of claim 1, wherein the connector includes: at least three pin structures, the at least three pin structures arranged for removable electromechanical coupling to a streetlight fixture administered by a government entity.  (interpreted as while FIG. 3B illustrates a male connector 304. FIG. 3C illustrates beacon 300 with both the female connector 302 and the male connector 304, see Herrera para [0034] fig. 3 see 3 pin structure).

Regarding claim 7,
 	Garib in view of Christopher and Herrera teaches the small cell networking device of claim 1, wherein the networking module includes: a modular radio transceiver board, the modular radio transceiver board provisionable for operation in the cellular-based network of first selected MNO. (interpreted as Generally each transceiver 21, 22, 23, . . . 29 transmits data to the gateway 1 using its respective code C1, C2, C3 . . . C9, and the gateway 1 forwards this data to the data processing system 3. As shown initially these transmissions are not synchronized, see Garib para [0089])

Regarding claim 8 and 13,
(interpreted as event indicating that the plurality of software applications are to utilize services provided by equipment of a second MNO, transmitting to the equipment of the second MNO the parametric information descriptive of the operational features of the plurality of software applications to configure the services provided by the equipment of the second MNO to interoperate with the plurality of software applications when executed, and causing or enabling execution of a first software application of the plurality of software applications to interact with at least one of the configured services provided by the equipment of the second MNO, see Christopher para [0024], [0028]).


Regarding claim 10,
 	Garib in view of Christopher and Herrera teaches the small cell networking device of claim 1, wherein the cellular-based network conforms to a global system for mobile communications (GSM) standard or a code division multiple access (CDMA) standard. (interpreted as The present disclosure may use CDMA with frequency or time division superimposed. This allows a small number of devices to each operate a duplex link in each band, with a higher reliability than a single large frequency band, see Gharib para [0022])

Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib (Pub No 20200136741) in view of Christopher (Pub No 20140308942) and Herrera (Pub No 20180077523) and Hinman (Pub No 20140235244).


 	Garib in view of Christopher and Herrera teaches the small cell networking device of claim 1, wherein the small cell networking device is a metrocell, a microcell, a picocell, or a femtocell. 
 	Hinman teaches wherein the small cell networking device is a metrocell, a microcell, a picocell, or a femtocell (interpreted as A picocell is an extension of a macro cell network and provides increased connectivity for users of a macro cell (e.g., cellular network) in locations where macro cell connectivity may be reduced. For example, picocells may be placed on the external portions of buildings or on street lights of other similar structures. These picocells act as an extension of the macro cell network, providing adequate handoff capabilities for user equipment that operates in a given location, see Hinman para [0019]).
	It would have been obvious to one of ordinary skill in the art to combine the transceiver taught by Garib in view of Christopher and Herrera with the picocell as taught by Hinman since it would have been a simple modification providing expected results of using smaller cell networks for smaller locations. 

Regarding claim 9,
 	Garib in view of Christopher and Herrera teaches the small cell networking device of claim 1, wherein the small cell networking device is arranged to concurrently conduct wireless communications on at least two different cellular-based networks. 
 	Hinman teaches wherein the small cell networking device is arranged to concurrently conduct wireless communications on at least two different cellular-based networks. (interpreted as The method may also further comprise re-dividing 430 the voice and data sessions between the first and second network types if the movement of the mobile communications device falls below the velocity threshold, see para [0057]).
 	It would have been obvious to one of ordinary skill in the art to combine the transceiver taught by Garib in view of Christopher and Herrera with the multiple connections as taught by Hinman since it is known in the art of communications to connect to multiple networks to improve throughput or for failsafe. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib (Pub No 20200136741) in view of Christopher (Pub No 20140308942) and Herrera (Pub No 20180077523) and Duksta (Pat No 10725139).

Regarding claim 6,
 	Garib in view of Christopher and Herrera teaches the small cell networking device of claim 5, however does not teach wherein the streetlight fixture is elevated between 20 feet and 40 feet above a roadway.
 	Duksta teaches wherein the streetlight fixture is elevated between 20 feet and 40 feet above a roadway (interpreted as The street 640 also includes a plurality of street lamps 644-3A, 644-3B, 644-3C, each of which includes a light fixture 646-3A, 646-3B, 646-3C that extends above and over the street 640, e.g., at heights of fifteen to twenty feet or more above the street 640, and is configured to project artificial light downward onto the street 640, as may be desired or required in view of visibility and/or weather conditions, see col 24 line 53-60)
 	It would have been obvious to one of ordinary skill in the art to combine the street light taught by Gharib with the 20 feet street light taught by Duska since it would have been a design choice to have streetlights of varying heights. 

14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib (Pub No 20200136741) in view of Duksta (Pat No 10725139).

Regarding claim 14,
 	Gharib teaches in a selected one of the light poles in the determined geographic area, electromechanically coupling a small cell networking device to the fixture of the selected light pole wherein the electromechanical coupling is performed via a connector that is compliant with a roadway area lighting standard promoted by a standards body; and (interpreted as For example, FIG. 16 depicts a system set up to control street lighting in a highway network 9. Each individual street lamp installation 90, 95 . . . has a wireless transducer with which it can communicate, by way of a wireless network 93 and the internet 94, with an application platform 99, see Garib para [0129], [0130]).
 	a light sensor electrically coupled to a processor-based light control circuit, the processor-based light control circuit arranged to provide a light control signal to the light source of the selected one of the light poles based on at least one ambient light signal generated by the light sensor. (interpreted as Each installation has a lamp 98 or other element such as a variable sign, and associated actuation apparatus to switch it on and off, and also has a sensor installation 97. The sensor installation 97 may include an ambient light sensor, which may be used to control the street lamp 98 directly, see Garib para [0129], [0130]).
 	However they do not teach a system, comprising: a plurality of light poles in a determined geographic area, each light pole having at least one light source positioned in a fixture at least twenty feet above ground level; 
 	Duska teaches system, comprising: a plurality of light poles in a determined geographic area, each light pole having at least one light source positioned in a fixture at least twenty feet above ground level;  (interpreted as The street 640 also includes a plurality of street lamps 644-3A, 644-3B, 644-3C, each of which includes a light fixture 646-3A, 646-3B, 646-3C that extends above and over the street 640, e.g., at heights of fifteen to twenty feet or more above the street 640, and is configured to project artificial light downward onto the street 640, as may be desired or required in view of visibility and/or weather conditions, see col 24 line 53-60)
 	It would have been obvious to one of ordinary skill in the art to combine the street light taught by Gharib with the 20 feet street light taught by Duska since it would have been a design choice to have streetlights of varying heights. 

Regarding claim 16,
 	Gharib in view of Duska teaches the system of claim 15, wherein each wireless networking device of the two or more others of the plurality of light poles is communicatively coupleable to the small cell networking device of the selected one of the light poles (interpreted as  The sensors 20, 200, etc., transmit the data that they collect to the data processing systems 3 and receive control/management instructions from the management systems 4. As depicted in FIG. 1, the data may be sent between each sensor 20, 21, 22, etc., and the gateway 1 directly. However, if a sensor 200 is not close enough to the gateway 1, its data may be forwarded indirectly, through a number of neighboring sensors 201, 202, 203 (determined using a multi-hop routing algorithm) before it can reach the gateway, see Gharib para [0040])
 	
Regarding claim 17,
 	Gharib in view of Duska teaches the system of claim 16, wherein a processor of the small cell networking device of the selected one of the light poles is arranged to wirelessly pass light control signals to each respective wireless networking device of the two or more others of the plurality of light poles. (interpreted as  The sensors 20, 200, etc., transmit the data that they collect to the data processing systems 3 and receive control/management instructions from the management systems 4. As depicted in FIG. 1, the data may be sent between each sensor 20, 21, 22, etc., and the gateway 1 directly. However, if a sensor 200 is not close enough to the gateway 1, its data may be forwarded indirectly, through a number of neighboring sensors 201, 202, 203 (determined using a multi-hop routing algorithm) before it can reach the gateway, see Gharib para [0040]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib (Pub No 20200136741) in view of Duksta (Pat No 10725139) and Herrera (Pub No 20180077523).

Regarding claim 15,
 	Gharib in view of Duska teaches the system of claim 14, comprising: in two or more others of the plurality of light poles, electromechanically coupling a respective wireless networking device to the fixture of the respective two or more others of the plurality of light poles wherein the electromechanical coupling is performed via a respective connector that is compliant with the roadway area lighting standard promoted by the standards body. 
	Herrera teaches comprising: in two or more others of the plurality of light poles, electromechanically coupling a respective wireless networking device to the fixture of the respective two or more others of the plurality of light poles wherein the electromechanical coupling is performed via a respective connector that is compliant with the roadway area lighting standard promoted by the standards body. (interpreted as In specific embodiments, the beacon node 300 is physically configured to plug into a standard photo-control 5/7 position receptacle device, as is present on many typical streetlamps. Beacon node 300 can include both male and female connectors that conform to the “American National Standard for Roadway and Area Lighting Equipment-Dimming Control Between an External Locking Type Photocontrol and Ballast or Driver” (ANSI C136.41-2013), hereby incorporated by reference. FIG. 3A illustrates such a female connector 302, while FIG. 3B illustrates a male connector 304. FIG. 3C illustrates beacon 300 with both the female connector 302 and the male connector 304, see Herrera para [0034]).
	It would have been obvious to one of ordinary skill in the art to combine the streetlight transceiver taught by Garib in view of Duska with the streetlight standards as taught by Herrera since it would have been a simple modification providing expected results of conforming to standards.

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib (Pub No 20200136741) in view of Duksta (Pat No 10725139) and Christopher (Pub No 20140308942).

Regarding claim 18,
 	Gharib in view of Duska teaches the system of claim 16, however do not teach wherein the wireless networking devices of the two or more others of the plurality of light poles are arranged to wirelessly communicate packetized data to, from, or to and from at least one mobile device. 
 	Christopher teaches wherein the wireless networking devices of the two or more others of the plurality of light poles are arranged to wirelessly communicate packetized data to, from, or to and from at least one mobile device. (interpreted as The embodiments of the communication device 100 shown in FIG. 2 can be operable to facilitate establishment of communications with mobile network operator (MNO) 201 or MNO 203. MNO 201 and MNO 203 can operate according to common wireless access protocols such as Global System for Mobile or GSM, Code Division Multiple Access or CDMA, Time Division Multiple Access or TDMA, Universal Mobile Telecommunications or UMTS, World interoperability for Microwave or WiMAX, Software Defined Radio or SDR, Long Term Evolution or LTE, and so on, see Christopher para [0038]).
 	It would have been obvious to one of ordinary skill in the art to combine the base station taught by Garib with the mobile network operator taught by Christopher since it would have been a simple substitution of one known element for establishing connections with a plurality of devices in the area.

Regarding claim 19,
 	Gharib in view of Duska teaches the system of claim 14, however do not teach wherein the small cell networking device includes: a networking module arranged as a gateway to a cellular-based network, the cellular-based network controlled by a mobile network operator (MNO). 
 	Christopher teaches wherein the small cell networking device includes: a networking module arranged as a gateway to a cellular-based network, the cellular-based network controlled by a mobile network operator (MNO).  (interpreted as The embodiments of the communication device 100 shown in FIG. 2 can be operable to facilitate establishment of communications with mobile network operator (MNO) 201 or MNO 203. MNO 201 and MNO 203 can operate according to common wireless access protocols such as Global System for Mobile or GSM, Code Division Multiple Access or CDMA, Time Division Multiple Access or TDMA, Universal Mobile Telecommunications or UMTS, World interoperability for Microwave or WiMAX, Software Defined Radio or SDR, Long Term Evolution or LTE, and so on, see Christopher para [0038]).
 	It would have been obvious to one of ordinary skill in the art to combine the base station taught by Garib with the mobile network operator taught by Christopher since it would have been a simple substitution of one known element for another to access cellular networks.

Regarding claim 20,
 	Gharib in view of Duska and Christopher teaches the system of claim 19, wherein the small cell networking device is arranged to communicate packetized data on a public switched telephone network, (interpreted as transceiver 102 can also be adapted to support circuit-switched wireline access technologies (such as Public Switched Telephone Network or PSTN), packet-switched wireline access technologies (such as TCP/IP, VoIP, IP Multimedia Subsystems or IMS, etc.), and combinations thereof, see Chrisptopher para [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461